Citation Nr: 0511593	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  00-12 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction in rating of the residuals of a 
fracture of the right tarsonavicular, from 20 percent to 0 
percent effective September 1, 2003, was proper.

2.  Whether the reduction in rating of left ankle tendinitis, 
tenosynovitis, and subchondral cyst, from 10 percent to 0 
percent effective September 1, 2003, was proper.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
ankle tendinitis, tenosynovitis, and subchondral cyst.

4.  Entitlement to service connection for right knee 
disability proximately due to or the result of service-
connected ankle conditions.

5.  Entitlement to service connection for left knee 
disability proximately due to or the result of service-
connected ankle conditions.

6.  Entitlement to service connection for low back disability 
proximately due to or the result of service-connected ankle 
conditions.

7.  Entitlement to service connection for psychiatric 
disability proximately due to or the result of service-
connected ankle conditions.

8.  Entitlement to service connection for hypertension 
proximately due to or the result of service-connected ankle 
conditions.

9.  Entitlement to service connection for Morton's neuroma 
disability of the right foot proximately due to or the result 
of service-connected ankle conditions.

10.  Entitlement to service connection for Morton's neuroma 
disability of the left foot proximately due to or the result 
of service-connected ankle conditions.

11.  Entitlement to service connection for GI disability, 
including stress gastritis, proximately due to or the result 
of service-connected ankle conditions.

12.  Entitlement to service connection for dysphagia 
proximately due to or the result of service-connected ankle 
conditions.

13.  Entitlement to service connection for arthritis of the 
right foot proximately due to or the result of service-
connected ankle conditions.

14.  Entitlement to service connection for arthritis of the 
left foot proximately due to or the result of service-
connected ankle conditions.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September to December 
1992.

The Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) is the agency of original 
jurisdiction (AOJ) in this appeal.

In December 2004, the veteran testified at a hearing with the 
undersigned Veterans Law Judge, who the Acting Chairman of 
the Board designated to conduct the hearing and decide the 
appeal.  38 U.S.C.A. § 7107 (West 2002).  The veteran 
submitted additional evidence with a waiver of initial review 
by the AOJ, 69 Fed. Reg. 53807, 53808 (Sep. 3, 2004) (to be 
codified at 38 C.F.R. § 1304(c)), and he withdrew two issues 
from appeal.  38 C.F.R. § 20.204 (2004).

The evidence of record reasonably raises a claim for 
secondary service connection for Reflex Sympathetic Dystrophy 
or Complex Regional Pain Syndrome of the feet or lower 
extremities.  This is referred to the AOJ for appropriate 
action.

The issues of secondary service connection for hypertension, 
and secondary service connection for Morton's neuroma, 
bilaterally; gastrointestinal disorder including stress 
gastritis; dysphagia; and arthritis of the foot, bilaterally 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A 10 percent rating for residuals of a right ankle injury 
had been in effect for more than 20 years when VA reduced the 
disability rating to 0 percent without finding the 10 percent 
rating had resulted from fraud by the veteran.

2.  A 10 percent rating for left ankle conditions had been in 
effect for more than five years when VA reduced the rating to 
0 percent on a single examination less full and complete than 
the multiple examinations and medical opinions on which it 
had based the 20 percent rating.

3.  The veteran suffers moderate limitation of motion of the 
left ankle without sufficient pain, weakness, fatigability, 
or related signs and symptoms to nearly approximate marked 
limitation of motion.

4.  Disability associated with right knee, left knee, low 
back, and psychiatric disorders is caused or aggravated by 
service-connected ankle disorders.


CONCLUSIONS OF LAW

1.  VA reduced the 20 percent rating of the right ankle in 
contravention of governing regulation and without meeting the 
burden of proof required for such reductions.  38 C.F.R. 
§§ 3.344(a); 3.951(B) (2004).

2.  VA reduced the 10 percent rating of the left ankle 
without meeting the burden of proof required for such 
reductions.  38 C.F.R. § 3.344(a) (2004).

3.  The schedular criteria for an initial disability rating 
for left ankle tendinitis, tenosynovitis, and subchondral 
cyst are not and have not been met during the period from the 
effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71, Diagnostic Code 5024-5271 (2004).

4.  Disability associated with right knee, left knee, low 
back, and psychiatric disorders proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reductions

The veteran's representative asserted in a September 2003 
telephone contact with the AOJ (memorandum of record) that 
the veteran requested and did not receive a hearing prior to 
reduction of the rating for his ankle disorders.  See 
38 C.F.R. § 3.105(i) (2004).  The Board need not make a 
finding regarding the factual accuracy of this assertion, 
because this decision renders the matter moot.

A.  Right Ankle

VA granted service connection for residuals of a right ankle 
fracture in March 1983, effective December 14, 1982.  The 
initial rating was 30 percent.  In January 1984, VA reduced 
the rating to 10 percent, effective April 1, 1984.  In April 
1997, VA increased the disability rating from 10 percent to 
20 percent effective January 17, 1992.  In June 2003, VA 
reduced the disability rating to 0 percent, effective 
September 1, 2003, based primarily on a the report of a 
January 2003 compensation examination.

A disability continuously rated at or above any evaluation of 
disability for 20 years or more cannot be reduced below that 
rating unless it is shown the rating was based on fraud.  
38 C.F.R. § 38 C.F.R. § 3.951(b) (2004).  VA has not proven 
or even considered fraud in this case.

In implementing the reduction, the AOJ overlooked the 
mathematical fact that 10 is a necessary component of a value 
greater than 10, i.e., the residuals of the right ankle 
fracture was also rated 10 percent during those periods it 
was rated greater than 10 percent.  Thus, when the AOJ 
reduced the rating from 20 percent to 0 percent, a 10 percent 
rating had been effective continuously since December 14, 
1982, or about a month more than 20 years.  The reduction in 
rating of the veteran's right ankle condition to less than 10 
percent contravened the controlling regulation.  Restoration 
of a 10 percent rating would be required even if there were 
no other defects in the reduction at issue.

When the AOJ increased the rating in April 1997, making the 
increase effective January 17, 1997, it instantaneously 
created a rating effective for 11 3/4 years.  See Brown v. 
Brown, 5 Vet. App. 413, 417-18 (1993) (rating was effective 
for more than five years when rating action of a certain date 
granted a rating retroactively, and the time from the 
retroactively assigned effective date to the effective date 
of reduction exceeded five years).

There is a particular burden on VA before it may reduce a 
rating in effect for more than five years.  38 C.F.R. 
§ 3.344(a) (2004).  Peyton v. Derwinski, 1 Vet. App. 282

The reduction was based primarily on a January 2003 VA 
compensation examination report that the examiner's comments 
showed to be incomplete and unsatisfactory.  The examiner 
noted the veteran's noncompliance with the examination.  By 
noting an apparent inconsistency between the veteran's 
refusal to move the right ankle for the purpose of 
examination and his movement of the joint when undressing and 
dressing, the examiner implied without stating that the 
veteran was possibly disingenuous, malingering, or 
psychosomatic.  These are inferences the AOJ and the Board 
are compelled to make in the absence of the examiner's frank 
disclosure of his actual opinion.

VA disfavors the reduction of long stable disability ratings 
and regulation places considerable burdens on the rating 
activity that would reduce a long stable rating.  See 
38 C.F.R. § 4.344(a) (2004).  The January 2003 VA examination 
report was an inadequate basis to reduce a rating.  It raised 
more questions than it answered.  If the examiner was of the 
opinion that the veteran faked his disability, he should have 
said so.  The record also provides reasonable grounds to 
suspect a significant psychogenic component to the veteran's 
presentation.  If accurate understanding of the veteran's 
disability required psychiatric and orthopedic specialists to 
confer, that ought to have been done.  If the lack of disuse 
atrophy of the muscle seemed inconsistent with the veteran's 
presentation of his ankle as chronically immobilized because 
of pain, an unannounced field examination could have been 
used to ascertain his level of functioning and such matters 
as whether he wears a brace when not anticipating 
observation.

In sum, the development undertaken was too little to reduce a 
rating that had been effective for nearly 12 years.  The 
evidence on which VA reduced the rating did not meet the high 
burden of showing "material improvement" of the disability, 
or that any improvement, material or otherwise, was 
reasonably certain to be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a), even if the 
evidence raised questions whether the veteran was correctly 
rated at 20 percent.

B.  Left Ankle

The above discussion about the strictures of section 3.344(a) 
on reducing ratings in effect for five years or more applies 
to the reduction of the 10 percent rating of the left ankle.  
As regards the left ankle, the inadequacy of the January 2003 
examination report is especially highlighted when it is seen 
in contrast with the March 1999 rating decision that assigned 
the 10 percent rating effective January 17, 1992.  The March 
1999 rating recited a long and comprehensive list of medical 
examination reports and medical opinions that informed the 
establishment of the 10 percent rating.  In addition to 
failing to actually show significant improvement likely to be 
maintained under the ordinary conditions of life, the January 
2003 examination is on its face less full and complete than 
the evidence on which the 10 percent rating was established.  
The rating must be restored.

II.  Initial Rating of Left Ankle Greater than 10 Percent

A.  I.  Duty to Notify and to Assist

The AOJ's letters of June 2001 and July 2002 notified the 
veteran of the information and evidence necessary to 
demonstrate his left ankle should be more highly evaluated.  
The letters notified the veteran of his and VA's obligations 
to produce information and evidence, and of his right to VA 
assistance in procuring information or evidence.  38 U.S.C.A. 
§ 5103(a) West 2002); 38 C.F.R. § 3.159(b) (2004).  These 
letters post-dated the long-pending appeal from the initial 
rating of the left ankle.  Additional evidence entered the 
record subsequent to each letter, and the AOJ considered the 
additional evidence prior to transmitting the appeal to the 
Board.  The Board's decision at this time does not appear to 
prejudice the veteran's claim the belated notice 
notwithstanding.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The veteran has submitted or VA has obtained all information 
and evidence of which it has had notice.  There have been no 
failures to obtain evidence of which VA must notify the 
veteran.  VA examined the veteran's left ankle multiple times 
during the pendency of this claim.  38 U.S.C.A. § 2.159(c), 
(e) (2004).

B.  Rating of the Left Ankle

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  In restoring the 10 
percent rating, supra, the Board effectively vacates the 
noncompensable rating and restores the 10 percent rating from 
which the veteran appealed.

The Board may now consider staging the rating of the left 
ankle only if there is no prejudice to the appellant to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  Under the facts of this case, 
discussed below, there is no change in the severity of the 
disability that would require that any higher rating be 
effective for less than the entire period under review.  
Thus, there can be no prejudice to the appellant for the 
Board to now consider the appropriate rating.

In rating disabilities, the Board considers all of the 
medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

The veteran is service connected for left ankle posterior 
tibialis tendinitis, tenosynovitis, subchondral cyst of 
cuboid.  These pathologies affect elements of the body part 
known as the ankle in lay terms and rated as an ankle 
disability for the purpose of applying the VA rating 
schedule.  The veteran's left ankle disability is rated 
specifically as tenosynovitis, one of the listed conditions 
in the rating schedule.  The others are closely related 
functionally and in anatomical location and cannot be rated 
separately without compensating the veteran more than once 
for a single disability, a proscribed rating practice called 
"pyramiding" in VA parlance.  38 C.F.R. § 4.14 (2004).  
Tenosynovitis, 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2004), is one of a group of conditions rated based on 
limitation of motion of the affected parts, as arthritis.  
See 38 C.F.R. § 4.71a, note following Diagnostic Codes 5013 
to 5024 (2004).

The ankle is rated 10 percent for moderate limitation of 
motion, and 20 percent for marked limitation of motion.  
Diagnostic Code 5271 (2004).  Regulation provides for a 
noncompensable rating whenever the manifested disability is 
less than that required for a compensable rating.  38 C.F.R. 
§ 4.31 (2004).  There is ample evidence throughout the period 
under review, discussed below, that veteran's ankle is not 
ankylosed, i.e., it moves, and consequently cannot be rated 
as for ankylosis generally, Diagnostic Code 5270, nor is 
there ankylosis of the subastragalar or tarsal joint.  
Diagnostic Code 5272.  There are numerous x ray and magnetic 
resonance imaging (MRI) study reports of record, none of 
which show a fracture or discontinuity that would permit 
rating the left ankle for malunion of the os calcis or 
astragalus, Diagnostic Code 5273, nor has the veteran had an 
astragalectomy to permit rating for that.  5274.

The veteran has been followed during the duration of this 
claim by M. Cook, D.P.M., who had repeatedly diagnosed 
arthritis of the left ankle by x ray and by MRI.  Taking the 
diagnosis as an element of the service-connected left ankle 
disability does not affect the rating, because his left ankle 
is already rated as arthritis, employing the full gamut of 
factors applied to rating disability due to arthritis.  
Additional or separate rating for arthritis would be 
pyramiding.  38 C.F.R. § 4.14 (2004). 

The range of motion of the veteran's left ankle was noted on 
private examination in a code other than degrees of range of 
motion and of unknown meaning.  It is therefore not probative 
evidence.

VA compensation examination in February 1992, private 
examination by Dr. Bramson in May 1994, VA compensation 
examination in October 1995 and November 1997, Private 
examination in December 2000, private podiatric examination 
in June 2004, and private orthopedic surgical examination in 
October 2004 found dorsiflexion no less than 10 degrees and 
plantar flexion no less than 35 degrees, with two exceptions.  
The podiatrist reported moderate limitation of motion on a 
scale unknown to the Board).  See 38 C.F.R. § 4.7, Plate II 
(2004) (normal range of motion of the ankle is from the 
anatomical 0 degree position to 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion).  The December 2000 
private physician found dorsiflexion and plantar flexion of 
10 degrees and characterized it as marked limitation.  The 
preponderance instances of measurement of ranges of motion 
during that period were not marked, and they did not more 
nearly approximate marked than moderate limitation of motion.

In reaching this conclusion about the range of motion of the 
left ankle, those instances in which the veteran would not or 
could not move his ankle because of subjective pain must be 
considered.

The veteran has continuously sought treatment for pain in his 
feet during the time under review in this appeal.  On VA 
outpatient visit in October 1992, the pain was noted as of 
unknown etiology.  On October 1995 VA examination, the 
examiner opined that there were very few physical findings 
and they did not justify such severe, disabling pain [as the 
veteran reported].  The medical records under review are 
replete with practitioners' notations of inability to 
correlate the veteran's pain with his observable pathology.  
The role of pain in rating the veteran's disability in this 
case is discussed next.

In rating ranges of motion, functional loss due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion is an 
important factor in assessing the functional impairment due 
to a disabling condition.  38 C.F.R. § 4.40 (2004).  Other 
causes of less movement of the joints than normal, more 
movement than normal, weakened movement for various reasons, 
excess fatigability, incoordination, and pain, swelling, 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing all contribute to evaluating the disablement of the 
affected part.  38 C.F.R. § 4.45 (2004).  Where any of these 
manifestations suffer periodic flare-ups, the disability 
rating must account for additional disability due to these 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is opposing evidence of record whether the veteran's 
pain is due to the service-connected pathologies or due to 
other causes.  M. Cook, D.P.M., has attributed the veteran's 
pain in his left ankle to various causes.  His opinion is 
well summarized in his July 2004 statement.  R. Blinn, M.D., 
an orthopedic surgeon, diagnosed degenerative changes of the 
left ankle and RSD of the left foot.

Among the other causes proposed in the medical evidence is 
reflex sympathetic dystrophy (RSD) or complex regional pain 
syndrome (CPRS).  These diagnoses have evolved apparently due 
to the failure of the service-connected pathologies to 
explain the veteran's pain and due to certain MRI findings 
consistent with the proposed diagnoses.  Dr. Cook's June 2004 
opinion apparently attributes some of the veteran's left 
ankle impairment to significant tenderness observed on 
palpation.  He observed planovalgus deformity, but did not 
opine about its contribution to disability.  He found full 
muscle strength, i.e., no atrophy, and significant limitation 
of motion, reported on a scale not familiar to VA disability 
evaluation, but which he summarized as a moderate limitation 
of motion resulting in 10 percent disability (again on an 
unidentified scale).  The veteran had pain on forced 
dorsiflexion.  He noted the VA bone scan findings consistent 
with possible RSD.  He diagnosed pes planovalgus deformity, 
degenerative joint disease of the ankle, metatarsalgia with 
possible early intermetatarsal neuritis versus neuroma, 
tenosynovitis, and possible RSD/CRPS.

The VA pain clinic's initial assessment of July 2002 noted 
the veteran's report of pain in the soles of his feet and 
assertion of complete disability because of pain.  VA 
neurosurgery service note of February 4, 2003, shows the 
cause of the veteran's pain was felt unclear, without 
discernable neurologic cause related to the back.  The 
veteran was referred to the VA pain clinic.  In September 
2003, the VA pain clinic diagnosed probable CRPS or other 
form of autonomic neuropathy of the feet, post surgical.

The veteran obtained a private examination and report from R. 
Blinn, M.D., an orthopedic surgeon, who found arthritis of 
the feet and subtalar ankle joints and also RSD of both feet.  
He noted moderate limitation of active and slight limitation 
of passive motion of the left toes, i.e., the doctor was able 
to move the toes more than the veteran moved them on his own.  
Dr. Blinn's assessment of the left foot was RSD with 
degenerative changes of the left ankle joint.  He assessed an 
amount of disability, in percent, of the right ankle and of 
both feet based on degenerative changes and on RSD.  He did 
not apportion disability or relative contribution to pain 
between degenerative changes and RSD.  His percentage 
assessment of disability and his prognosis of the veteran's 
eventual disablement for his current employment are without 
probative value in this case, because the percentages are not 
shown to be his opinion based on VA's rating scale, and VA 
does not rate prospective disability based on prognosis.

Of the several diagnoses, the tenosynovitis alone is service 
connected.  At this time, the arthritis cannot be the basis 
for rating the veteran's left ankle disability.  See 
Introduction, supra.

The preponderance of the evidence is against attributing the 
veteran's subjectively reported debilitating pain to the 
service-connected left ankle pathologies.  Specifically in 
this regard, both VA and non-VA physicians have written in 
detail describing the physiology of the veteran's left ankle 
revealing the inconsistency between the pathology found and 
its anatomical location and the location and severity of the 
pain the veteran reports, and they have done so at 
significantly large intervals of time.  Dr. Bramson evaluated 
the veteran's left ankle for the sake of comparing it to his 
right ankle after the veteran injured the right ankle while 
working for the United States Postal Service in December 
1993.  Dr. Bramson reported in December 1994 that the veteran 
inquired whether a bone cyst in the left ankle revealed by 
MRI in May 1994 could explain his pain.  Dr. Bramson opined 
that it could not, because the cyst was in the wrong 
anatomical location relative to the location of the pain.  He 
noted the veteran's inquiry about the cause of the cyst, but 
he did not report an opinion.  A VA compensation examiner in 
October 1995 opined that the veteran had very few physical 
findings, and those he had did not justify, i.e., explain, 
such severe disabling pain.  A November 1997 VA compensation 
examiner opined that it did not seem the cyst would be 
symptomatic.  He opined that the veteran had an essentially 
normal left ankle that was sorely lacking exercise, which 
explained his complaints better than the pathology did.  When 
seen in a VA psychiatric clinic in November 2000, he was 
observed to have a normal gait.

A January 2003 VA compensation examiner felt the examination 
was unsatisfactory because the veteran was uncooperative.  
The veteran averred that he could not move his ankle actively 
(by himself) or passively (permit the doctor to move it) 
because of pain, yet the doctor found no decrease in reflexes 
or strength, and no muscle atrophy.  VA regulation makes 
clear that muscle atrophy is a significant objective 
corroborator of allegations of inability to use a body part.  
Little used parts can be expected to show evidence of disuse, 
as by atrophy.  38 C.F.R. § 4.40.  Significantly, the 
examiner reported that he observed the veteran to move the 
ankle much more when dressing than when examined.  This is 
very persuasive evidence that the veteran's functional 
imitation is less than he represented on examination, even if 
it is uninformative about the severity of his pain, a wholly 
subjective matter.

Likewise, on VA compensation examination in October 2003, the 
examiner reported that he observed the veteran to move when 
walking in ways he asserted he could not when sitting and 
asked to move his ankle.  The examiner opined that he "did 
not know what was going on here," but that the veteran's 
presentation of impairment could not be explained by the 
pathology the examiner could corroborate objectively.

In June and December 2004 hearing testimony, the veteran 
disputed the examiners' observations, asserting he did not 
move his ankle more when dressing or walking.  His assertions 
are less credible than the examiner's report.  The physician 
is a skilled and savvy observer whose professional expertise 
in disability examination includes observing persons 
unbeknownst to them when the circumstances require it.

October 2004 evaluation by the private orthopedic surgeon 
noted above found full range of motion with full strength and 
pain with pressure over the anterior joint line of the ankle 
and pain with forced extension, positive tenderness with 
slight touch, positive purple discoloration of the toes.  He 
assessed left foot RSD with degenerative changes of the left 
ankle joint and pain on motion of the toes.  The tenor of the 
report is that the veteran's pain in the left foot generally 
is related to RSD rather than to the pathology of the left 
ankle, because the range of motion of the left ankle was full 
and ankle pain presented only with forced extension; the 
examiner otherwise elicited foot pain by manipulation of 
other parts of the foot.

All of the above leads to the conclusion that the disability 
the veteran reports as pain in his left ankle is not 
attributable to his service-connected left ankle pathologies, 
and his service-connected left ankle conditions do not cause 
sufficient pain to raise his ankle rating above that 
commensurate with the objectively corroborated limitation of 
motion.

In sum, the preponderance of the evidence is and has been 
against a rating in excess of 10 percent for left ankle 
posterior tibialis tendinitis, tenosynovitis, and subchondral 
cyst of cuboid from the effective date of service connection 
to the present.

III.  Secondary Service Connection

A.  Duty to Notify and to Assist

Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought in the claims discussed 
below, any question whether VA discharged the specific duties 
or the intent of the VCAA is moot.
=-0
In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1999).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).  When that is 
the case, the veteran "shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing before the aggravation."  Id. 
at 448.  It is sufficient to this decision to determine that 
a service-connected disease or injury caused or aggravated 
the claimed secondary condition.  The amount of disability is 
a rating matter to be determined upon implementation of any 
grant of service connection ordered in this decision.

The role of pain in the veteran's complete disability picture 
is a complicating aspect of his case.  As noted above, the 
evidence reasonably raises a claim for service connection for 
a pain disorder, variously diagnosed.  Pain disorders are in 
many ways medically mysterious.  They appear in the 
diagnostic nomenclature of both physical and psychiatric 
illness.  The question of whether the veteran's reports of 
pain are genuine appears throughout the record. It is a 
confounding factor in several medical opinions on the 
relationship between the veteran's service-connected ankle 
disorders and the other conditions for which he claims 
entitlement to secondary service connection.

The RO has not adjudicated whether the veteran has a discrete 
pain disorder, whether any pain disorder he has is of 
physiologic or psychiatric etiology, or whether any pain 
disorder is service connected.  It would be beyond the 
Board's jurisdiction to sweep that claim into the instant 
decision by ruling on the extent to which the veteran's pain 
is attributable to a discrete pain disorder rather than to 
the orthopedic and psychiatric claims at issue on appeal.  
This appeal will be decided based on the evidence that shows 
the existence of identifiable physical or psychiatric 
conditions as claimed and adjudicated below, and whether any 
of them are proximately due to or the result of a service-
connected disease or injury.  It is not necessary for the 
instant decision to determine whether or the degree to which 
pain diagnosed as RSD or RCPS provides an increment of 
disability.

Where the evidence shows the existence of other pathologies 
or lack thereof sufficient to determine secondary service 
connection of those pathologies, the Board will decide the 
issue on that basis.  The question of the amount of 
additional disability or the increment of disablement for 
which to compensate on a secondary basis is a downstream 
element of the claim for consideration by VA rating officers 
on implementation this decision.



A.  Right and Left Knee

Law and regulation requires that a claimant for VA benefits 
get the benefit of the doubt when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Even though they are separate claims 
that could be discussed separately and decided differently 
from each other, they are amenable to discussing together, 
because of the evidence comes from examinations and reports 
pertaining to both knees.  The ultimate determination of 
secondary service connection requires affirmative resolution 
of one material prerequisite; there must be pathology of each 
knee that could be caused or aggravated by a service-
connected disease or injury.

The evidence comprises medical records showing no right knee 
pathology and contrary medical records diagnosing 
chondromalacia, patellofemoral syndrome, popliteal cyst, and 
narrowing of the medial compartments.  The evidence of some 
left knee pathology is clearer.

The evidence likewise comprises medical opinions that note 
pathology of either knee is caused or aggravated by the 
veteran's service-connected right or left ankle disorders, 
and that the pain he reports is also unrelated to any 
service-connected disorders.  Opposingly, there are medical 
opinions that right knee pathology, variously diagnosed, is 
caused by alteration of the veteran's gait, first due to 
compensation for pain in the service-connected right ankle, 
and ultimate with contribution from the left ankle, itself 
service-connected secondary to, and hence now part of, the 
right ankle disability.  38 C.F.R. § 3.310(a) (2004).

The veteran began complaining about knee pain about August 
1999.  He had an MRI, which showed the right knee to have 
mild joint accumulation, but to be otherwise normal.  The 
left knee had lateral ligament bursitis, a popliteal cyst, 
and a tiny joint effusion.  An October 1999 x ray study was 
negative.  One x ray study of March 2000 found very mild 
right patellofemoral joint narrowing; the clinical diagnosis 
was bilateral patellofemoral syndrome.  Another March 2000 x 
ray study was completely negative bilaterally.  In July 2000, 
Dr. Cook, D.P.M., opined that the altered gait from the 
veteran's ankle conditions caused the left knee bursitis and 
popliteal cyst.  In July 2000, Dr. Garcia, a general 
practitioner, reported that upon review of the veteran's 
medical history, noting past MRI and x ray studies, opined 
that the veteran has a right knee degenerative process caused 
by his ankle conditions.

In an October 2000, Dr. Waters opined as to the causal 
sequence of right ankle pathology causing left ankle 
pathology.  His prognosis was of a likelihood of knee 
instabilities reflecting the ankle degeneration.  He opined, 
"The unavoidable interconnection between his current 
worsening ankle status and pending knee and hip degeneration 
is obvious, and can only intensify."  This statement is not 
probative evidence in this case.  It prognoses "pending," 
i.e., eventual, knee degeneration, so it was not evidence of 
existing knee pathology at the time he wrote.  The 
relationship between the veteran's service-connected ankles 
and a probable future degeneration of the knee is 
speculation.

In a December 2000 report, Dr. Guerra examined the veteran 
and referenced past MRI and x ray studies; he wrote an 
addendum report in January 2001.  His impression was 
bilateral knee symptoms secondary to the altered gait caused 
by the veteran's ankles.

A January 2003 examiner opined against a relationship between 
bilateral knee disability and ankle pathology.  He noted a 
disparity between the complete immobility of the veteran's 
knee on examination, which the veteran asserted was because 
of pain, and the much greater motion of the knees when the 
veteran dressed.  The examiner noted the lack of muscle 
atrophy, which by VA regulations is an expected sign of 
disuse of a body part due to pain.  The impression was pain 
of unknown etiology, and the examiner opined that he did not 
think that the knee pathology was due to the ankles on a 
physical basis.  He further commented that mentally, he could 
not say what caused the pain, and he wondered, "what exactly 
is going on."

September 2004 x ray of the both knees showed minimal 
narrowing of the medial compartments.

In sum, the evidence is highly controversial regarding 
whether there is right knee pathology.  It seems by a slight 
preponderance to favor the conclusion that there is right 
knee pathology, even though the positive findings are not 
consistent in the diagnosis.  If not slightly for concluding 
the veteran has right knee pathology, it is at least nearly 
in equipoise, consequently, the veteran gets the benefit of 
the doubt as to this material element of his claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The preponderance of the evidence is tipped for left knee 
pathology by the MRI studies.

The evidence whether disability of the knees is proximately 
due to or the result of service-connected disease or injury 
is likewise highly controversial.  The evidence on this point 
is much closer to equipoise.  Again, the benefit of the doubt 
belongs to the veteran.  Id.  Finding the veteran has right 
knee pathology proximately due to or the result of service-
connected bilateral ankle conditions, allowance of secondary 
service connection for right knee pathology is required.  
38 C.F.R. § 3.310(a) (2004).

B.  Low Back

The veteran testified in December 2004 that back pain began 
about two years previously when his knee gave way and he fell 
onto his back.  He had previously reported insidious onset 
over the prior five years when seen for initial assessment at 
the VA pain clinic in July 2002, and attributed his back 
condition to a fall, which in October 2003 he told a VA 
compensation examiner was caused by an ankle giving way.  The 
examiner found no pathologic or etiologic relationship 
between the veteran's back condition and his service-
connected ankles, other than the fall, i.e., had he not 
fallen, nothing about the ankles would have caused or 
contributed to the back condition.

The veteran has a long history of gait disturbance.  In 
January 1992, Dr. Kaschuk described it as having a very 
significant right mid-stance pronation and a "too many toes 
sign."  Notation of gait disturbance appears throughout his 
VA treatment records, but not consistently; apparently 
varying with the severity of pain.  VA examination in October 
1995 revealed good posture and excellent range of motion of 
the low back.  His history on initial assessment at the VA 
pain clinic in July 2002 is noted above.

July 2002 computed tomography (CT), and December 2002 MRI, 
reveal the veteran has mild disc degeneration at L3-L4 and 
L4-L5, with a small L5-S1 central disc herniation that abuts 
but does not compress the nerve root at that level.

The veteran's lay opinion of the cause is not cognizable as 
evidence of the cause; it has no probative value.  Espiritu, 
2 Vet. App. 492.  The inconsistency of his reports about the 
fall impeaches his credibility.  The veteran has sought 
emergency room treatment for acute events, and there is no 
contemporaneous record of a fall or report of a past fall in 
the context of seeking treatment.  The history of a fall onto 
his back is not credible, and the Board will not find 
secondary service connection for the back proximately due to 
or the result of a fall attributable to the giving way of a 
service-connected ankle or knee.

The medical evidence for and against the claim comprises 
medical opinions that the veteran's back condition is and is 
not related to alteration of his gait due to his ankles and 
knees.  In brief, there are well-credentialed practitioners 
with opinions on both sides of the issue.  The most strongly 
adverse, an October 2003 VA compensation examination, is 
clearly influenced by the impression that the veteran 
exaggerates symptoms and it concludes that his back problems 
are unrelated to any effect of the pathology of the service-
connected feet.  Practitioners of the VA pain clinic opined 
in October 2003 that the veteran's abnormal gait might 
aggravate his back.  The veteran's long-time treating 
podiatrist and a private chiropractor are of the opinion that 
the veteran's back condition is caused or complicated by his 
feet.  The November 2004 report of J. Yoham, D.C., diagnosed 
chronic lumbar pain/strain and is unequivocal that the 
veteran's gait disturbance contributed to his current back 
condition.

The evidence is or is nearly in equipoise for and against 
finding that the veteran has additional disability of his 
back proximately due to or the result of service-connected 
disorders of the feet.  There is no clear basis to prefer the 
adverse evidence to the supportive evidence.  The benefit of 
the doubt under such circumstances is the veteran's.  
38 U.S.C.A. § 5107(b) (West 2002).  Service connection for 
degenerative disease of the lumbosacral spine as proximately 
due to or the result of service-connected disease or injury 
must be granted.  38 C.F.R. § 3.310(a) (2004).

C.  Psychiatric Illness

The veteran asserts that he has a psychiatric disorder 
proximately due to or the result of the pain and disablement 
of his right ankle, initially, and ultimately related to the 
several painful musculoskeletal conditions he asserts are due 
to or the result of his service-connected disabilities.  
There is significant opposing evidence, not just regarding 
the relationship between any psychiatric illness the veteran 
may have and his service-connected disabilities, but 
regarding whether he has psychiatric illness.

The most striking and persuasive evidence against the 
veteran's claim when seen alone is a January 2003 VA 
psychiatric compensation examination.  The examiner conducted 
a clinical interview and examination including mental status 
examination.  The examiner found the veteran's presentation 
disingenuous regarding the assertions of pain and the 
psychological effects.  The examiner concluded the veteran 
has no mental illness, that he was actually functioning very 
well from a psychiatric point of view (Global Assessment of 
Functioning (GAF) 90 and a scale of 100), and that he was 
malingering.

Three weeks later, still in January 2003, the veteran was 
admitted to a VA hospital.  He was suicidal; he wife had 
taken a gun from him.  His GAF on admission was 15; the 
admission diagnosis was major depression, acute episode.  He 
remained suicidal for most of the weeklong hospitalization.  
On psychiatric assessment after several days, his GAF was 25.  
When he was discharged because he had obtained maximum 
hospitalization, the diagnosis was bipolar disorder, mixed 
type, rule out major depressive disorder.  His GAF was 40.

The extensive treatment records, and especially the 
hospitalization just three weeks after the VA examination, 
have greater probative value than the single January 2003 VA 
examination report on the material question whether the 
veteran has a mental disorder.  The January examiner was not 
alone in the impression that the veteran's presentation is 
out of proportion to his symptoms or the underlying allegedly 
precipitating physical conditions.  On October 1999 initial 
assessment for VA psychiatric treatment, the examiner noted 
that the veteran's reported symptoms were entirely subjective 
and that the veteran related all of his problems to an ankle 
injury in service.  The tenor of the report was frankly 
skeptical.  Even together with the January 2003 VA 
psychiatric examination report, the negative evidence does 
not outweigh the affirmative evidence that the veteran has a 
mental disorder.

The extensive VA outpatient mental health records from 
October 1999 to November 2004 bear ongoing diagnoses of mood 
disorder secondary to medical condition or major depressive 
disorder.  The veteran's primary psychiatrist has repeatedly 
written in the veteran's medical records that his mood 
disorder is secondary to his medical conditions, first in 
August 2000, and repeatedly thereafter.  The psychiatrist has 
also stated that opinion in supporting statements written on 
the veteran's behalf, for example in April 2002, when the 
doctor identified pain caused by pain in the ankles.  This 
relationship is also documented in the treatment notes of May 
and November 2004.  Although the amount of pain is not a 
basis for increasing the disability rating of the left ankle, 
as discussed above, the treating psychiatrist's opinion of 
the relationship between the service-connected ankles and the 
psychiatric disorder is sufficiently probative of that 
relationship to support the veteran's claim.

In sum, the evidence supports an award of service connection 
for a mood disorder secondary to multiple service-connected 
musculoskeletal disorders.  38 C.F.R. § 3.310(a) (2004).




ORDER

An initial rating in excess of 10 percent for left ankle 
tendonitis, tenosynovitis, and subchondral cyst is denied.

A 20 percent rating for residuals of a fracture of the right 
tarsonavicular is restored effective September 1, 2003.

A 10 percent rating of the left ankle tendinitis, 
tenosynovitis, and subchondral cyst is restored effective 
September 1, 2003.

Secondary service connection for right knee pathology, left 
knee pathology, low back pathology, and psychiatric illness 
is granted.


REMAND

To the extent that the veteran claims direct service 
connection for dysphagia, stress gastritis, and hypertension, 
the appeal is deferred until return of the case from remand.

The diagnosis of hypertension appears throughout the 
veteran's outpatient treatment records, which also show 
prescription of medication for hypertension and numerous 
normal blood pressure measurements.  He has not had a 
compensation examination specifically to confirm the 
diagnosis of hypertension.

In a May 2002 statement on the veteran's behalf, a highly 
credentialed registered nurse in the VA mental health clinic 
reported the possibility of a relationship between the 
veteran's physical and psychiatric disorders, essentially 
opining that they could reinforce one another.  Specifically, 
she felt there was a probability that the medical conditions 
contributed to the psychiatric condition, which in turn 
caused or contributed to hypertension and gastritis.  In this 
context, it would be premature to decide the claim for 
dysphagia, because of its potential for psychiatric basis.

The veteran testified under oath that a VA podiatrist told 
him the arthritis of the feet and the Norton's neuromas were 
caused by changes in the way he walks due to his ankle 
problems.  VA x-ray study and outpatient examination of 
February 4, 2000, by the physician the veteran identified, 
include diagnoses of degenerative changes of the metatarsals 
bilaterally and of Morton's neuroma, bilaterally.  The 
outpatient records were generated in the context of 
treatment, not to determine secondary relationships.  They 
would not be expected to contain comment on cause of the 
findings.  The veteran's testimony is sufficient to trigger 
VA's obligation to have the veteran examined or obtain 
medical opinion.  38 C.F.R. § 3.159(b)

In sum, this evidence triggers VA's obligation to examine the 
veteran and obtain medical opinions if necessary.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case examinations and medical 
opinions are necessary to confirm or rule out diagnoses and, 
if confirmed, to opine about the relationship, if any, 
between hypertension and service-connected conditions and 
between gastritis and service-connected conditions.

Finally, VCAA notice in this is deficient for the remanded 
issues.  Of the several notices purporting to discharge VA's 
duty under 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2004), only the September 2003 letter, regarding 
the claim for secondary service connection for the back, 
identified the information and evidence unique to a claim for 
secondary service connection.  The letters of June 2001, July 
2002, and June 2003 contain generic notice of how to 
substantiate a claim for direct service connection.

The June 2003 letter, which lists the disabilities addressed 
in this remand, advised the veteran to submit "compelling" 
medical evidence.  That is not a burden of proof appearing in 
VA law.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	Provide notice of information and 
evidence necessary to substantiate 
claims for secondary service 
connection for gastrointestinal 
disorder including stress gastritis, 
dysphagia, hypertension, arthritis 
of the right foot, arthritis of the 
left foot, Morton's neuroma of the 
right foot, and Morton's neuroma of 
the left foot.  The notice should 
elucidate the unique aspects of 
claims for disability proximately 
due to or the result of service-
connected disease or injury, 
including the role of evidence of 
aggravation as well as of cause.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).

?	Assist the veteran to obtain any 
evidence of which he informs VA.

2.  Request the VA physician who made the 
February 4, 2000, diagnosis of bilateral 
metatarsal joint changes and of bilateral 
Morton's neuroma to review his progress 
notes and report whether it is his 
opinion that the bilateral metatarsal 
degenerative changes or the bilateral 
Morton's neuroma he diagnosed, or any of 
them, were less than 50 percent, equal to 
50 percent, or greater than 50 percent 
likely to have been caused or aggravated 
by the veteran's bilateral service-
connected ankle conditions, including by 
alteration of his gait or any other 
mechanism.

3.  If and only if the author of the 
February 4, 2000, progress note is 
unavailable, schedule the veteran for a 
VA podiatry examination, including any 
indicated tests or studies, to diagnose 
arthritis and Morton's neuroma of the 
feet and provide an opinion whether it is 
less than, equal to, or greater than 50 
percent likely that arthritis or Morton's 
neuroma or either foot is caused or 
aggravated by the veteran's service-
connected ankle conditions.  Provide the 
examiner the claims file for review.

4.  Schedule the veteran for VA vascular 
and gastrointestinal examinations to 
diagnose or rule out essential 
hypertension, and to confirm or rule out 
gastrointestinal disorders, including 
stress gastritis and dysphagia.  Provide 
each examiner the claims file for review.

?	Each examiner is to make such 
measurements or conduct such tests 
or studies as are necessary to 
confirm or rule out the disorder in 
question.

?	For any positive diagnosis, the 
examiner is to provide an opinion 
whether the hypertension or 
gastrointestinal disorder is caused 
or aggravated by the veteran's 
service-connected musculoskeletal 
disorders or by his service-
connected psychiatric disorder.

?	Each examiner is to obtain VA 
psychiatric consultation if 
necessary to reach an informed 
opinion about the relationship 
between hypertension or any 
gastrointestinal disorder and the 
veteran's several service-connected 
disabilities.

5.  Readjudicated the claims for 
secondary service connection for 
hypertension, gastrointestinal condition 
including stress gastritis, dysphagia, 
arthritis of each foot, and Morton's 
neuroma of each foot.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


